Case 1:17-cv-04327-LLS-RWL Document 168 Filed 07/14/20 Page 1of5

GUAGLARDI & MELITI, L.L.P.

Attorneys At Law
A Limited Liability Partnership
BARRY S. GUAGLARDI & 365 WEST PASSAIC STREET, SUITE 130 JASON S. NUNNERMACKER ¢
MICHAEL P. MELITI « FRANCES OLIVERI 4
ROCHELLE PARK, NJ 07662 KRISTEN EF. SCHREIB a
TELEPHONE: 201-947-4100 EVAN A. OSTRER &
FACSIMILE: 201-947-1010 MYLES M. MISSIRIAN ¢
FACSIMILE: 201-843-5302
@ NJBAR
111 MAIN STREET A NI&NYBAR
P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601
DIRECT DIAL: 201-374-9092
EOSTRER@ADGMLAW.COM
WEBSITE: WWW.ADGMLAW.COM
VIA E-FILE July 14, 2020

Honorable Louis Stanton, U.S.D.J.
U.S. District Court of New York
United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Stanton:

We represent the Plaintiff, Michael Dardashtian (“Dardashtian”), individually and on behalf of
Plaintiffs, Cooper Square, LLC a/k/a Cooper Square Ventures, LLC (“CSV”), NDAP, LLC
(“NDAP”) and ChannelReply (“CR”) (collectively “Plaintiff Companies”). Pursuant to Your
Honor’s Individual Practices, we write to request a pre-motion conference seeking leave for
Plaintiffs to file a Motion for Summary Judgment under FRCP 56. This letter summarizes the bases
for the motion.!

Background. Dardashtian and Gitman are 50/50 owners of the Plaintiff Companies, which are
engaged in the business of e-commerce and governed by the CSV Operating Agreement. CSV owns
and maintains proprietary software as a service (SaaS) known as “ChannelReply” (referred to herein
as “Plaintiff ChannelReply”) that is utilized through service agreements with CSV’s customers
throughout the United States and abroad, including Ebay and Amazon. Prior to the commencement
of this Action, both Dardashtian and Gitman served as the Plaintiff Companies’ co-managers, and
operated the Plaintiff Companies income and expenses through CSV’s Bank of America banking
account (“CSV Account”), of which Dardashtian and Gitman were the only signatories. In May,
2017, without Dardashtian’s knowledge or consent, Gitman transferred all of the funds from the
CSV Account to an account owned and maintained exclusively by Gitman, leaving the Plaintiff
Companies with a negative balance, and simultaneously removed all of Dardashtian’s online and

 

' Plaintiffs received permission from the Court to exceed the page limitation in connection with this request.
1
Case 1:17-cv-04327-LLS-RWL Document 168 Filed 07/14/20 Page 2 of 5

other access to all of the Plaintiff Companies’ electronic and other accounts, including
Dardashtian’s own email account effectively freezing Dardashtian out of the Plaintiff Companies. In
June, 2017, Dardashtian learned, through live action screenshots from the Plaintiff Companies’
TimeDoctor software, that Gitman had covertly made arrangements to usurp the Plaintiff
Companies’ trade name, “ChannelReply”, as well as its proprietary software, confidential codes,
trade secrets, intellectual property, customers and accounts. Dardashtian learned that Gitman had
secretly travelled to the Ukraine to solicit the Plaintiff Companies’ IT developers, Konstantyn
Bagaiev and Oleksii Glulkharev (“the Developers”) who helped develop and maintain the
“ChannelReply” platform and code for CSV, who paid the Developers for such services, to induce
the Developers to resign from the Plaintiff Companies, and to join Gitman as an owner of Gitman’s
newly created competitor company, Defendant Channel Reply, Inc. (“CR, Inc.”). Thereafter, the
Developers were emailed draft resignation letters from Gitman for their review and submission to
CSV/ChannelReply. The Developers then submitted identical resignation letters to Dardashtian (and
Gitman) advising of their intention to resign from the Plaintiff Companies. Discovery has revealed
that Gitman, a 50% member of CSV, assisted the Developers in the drafting of their resignation
letters, told the Developers not to speak to Dardashtian, and sought to undermine a restoration of the
status quo during the course of this proceeding, by telling the Developers, in writing, to delete text
messages and TimeDoctor screenshots.

On July 8, 2017, this Court granted Dardashtian’s OSC, in part, finding that Dardashtian has
demonstrated a likelihood of success on the merits, and compelled Gitman to immediately restore
the Plaintiff Companies to the status quo, including the immediate transfer of funds back into the
CSV Account, and ordered a full restoration of Dardashtian’s access to the Plaintiff Companies’
online and other accounts, amongst other related relief (which Gitman was compelled to comply
with under the supervision of this Court). On June 19, 2017, the Court ordered Gitman’s removal as
co-manager of the Plaintiff Companies on a preliminary basis, and appointed Joel Liebman, C.P.A.,
the Plaintiff Companies’ accountant, to serve with Dardashtian as co-manager of the Plaintiff
Companies which arrangement continues through this date.

Since Gitman’s removal as co-manager approximately three-years ago, and with Dardashtian’s
leadership, the Plaintiff Companies have not suffered a frustration of purpose and have grown and
increased revenue and customer base.

Motion for Summary Judgment- Plaintiffs’ Claims against Gitman Defendants.”

Count 2: Breach of Fiduciary Duty; Count 4: Aiding and Abetting; Count 10: Conversion:
Documentary evidence confirms that Gitman owed fiduciary duties to Dardashtian and the Plaintiff
Companies by way of the Plaintiff Companies’ Operating Agreements, and breached such duties.
The Plaintiff Companies’ “TimeDoctor” software, before it was deleted by Gitman, took live action
screenshots of Gitman committing the act(s) complained of, including Gitman’s unlawful depletion
of the CSV Account, the unauthorized removal of Dardashtian’s access to the Plaintiff Companies’
online accounts and the formation of CR, Inc. misappropriating the tradename ChannelReply and

 

2 By Decision and Order dated November 28, 2017, this Court granted Defendants’ motion to dismiss Plaintiffs’
Complaint with respect to the claims of violation of the CFAA, Identity Theft and Injunctive Relief (as an independent
cause of action). All other claims against the Gitman Defendants remain.

2
Case 1:17-cv-04327-LLS-RWL Document 168 Filed 07/14/20 Page 3 of 5

using it as a direct competitor of the Plaintiff Companies.’ Such facts are not in dispute as Gitman
was ordered by this Court to return the money, restore Dardashtian’s access to the online accounts
under the supervision of this Court and dissolve CR, Inc. These facts are in addition to the
solicitation of the Developers to terminate their relationship with the Plaintiffs.

Count 5: Violation of 18 USC_1832; Count 10: Conversion; Count 15: Tortious Interference; Count
19: Misappropriation of Trade Secrets: Gitman surreptitiously usurped the Plaintiff Companies’
trade secrets, software, codes and confidential and proprietary information in his efforts to develop
his own competing businesses, including Defendants CR, Inc., Dalva Ventures (“Dalva”) and
Accel.Commerce (“Accel”). Discovery, including communications with the Developers and emails
exchanged between Gitman and former Defendant, Jeremy Falk (“Falk”), demonstrate that Gitman
opened CR, Inc. with the intent to strip Plaintiff ChannelReply of its business, and without
Dardashtian’s knowledge, shared ChannelReply’s confidential data and financial information with
Falk using Gitman’s Accel email account. Discovery further demonstrates that unbeknownst to
Dardashtian, Falk was Gitman’s partner in their joint ventures Accel and Dalva, while Falk served
as an agent/broker to the Plaintiff Companies in connection with the sale of NDAP. Falk is not an
owner, member, officer, director or employee of Plaintiff Companies. Gitman’s actions in taking the
Plaintiff Companies’ proprietary software, violating his fiduciary duty by opening a competitive
business using the same name, and unlawfully soliciting Plaintiff ChannelReply’s customers while
using Plaintiff ChannelReply’s own protected intellectual property against it should further support
judgment in favor of Plaintiffs’ claim of Tortious Interference (Count 15) and Misappropriation of
Trade Secrets. (Count 19). See Catskill Dev., LLC v. Park Place Entm’t Corp., 547 F.3d 115 (2d
Cir. 2008).

 

Count 7: Breach of Contract: Plaintiffs CSV and NDAP each have an Operating Agreement of
which Gitman and Dardashtian are 50/50 members. The Amended Verified Complaint sets forth
multiple provisions of each Operating Agreement which Gitman has materially breached, certain of
which are set forth above, and which also include Gitman’s unlawful dissemination of confidential
information belonging to the Plaintiff Companies.’

Count 9: Breach of Covenant of Good Faith and Fair Dealing: Gitman, an equal member of
Plaintiff Companies and who signed the CSV and NDAP Operating Agreements, drained and
siphoned the CSV Account, formed CR, Inc. used for CR, Inc.’s benefit ChannelReply’s tradename,
software, intellectual property and customers, and induced the Developers to resign from the
Plaintiff Companies and join CR, Inc., and removed Dardashtian’s access to the Plaintiff
Companies’ accounts and assets. Gitman also enriched himself by attempting to partition
ChannelReply for his own benefit and to the detriment of the Plaintiff Companies.°

Count 16: Defamation. Text messages sent by Gitman reveal that Gitman made false statements to
third parties, including the Developers that were knowingly false, including statements that
Dardashtian “stole money” and was operating a “pyramid scheme.” Gitman’s actions were designed

 

3 Such facts further support Plaintiffs’ Cause of Action for Conversion (Count 10). See Lopresti v. Terwilliger, 126 F.3d
34 (2d Cir. 1997).

4 Attorneys Fees: Section 17.10 of the CSV Operating Agreement provides that ifa non-breaching party prevails in any

action to enforce its rights under the CSV Operating Agreement, such party shall be awarded reasonable attorneys’ fees

incurred to enforce such rights.

5 Such facts further support Plaintiffs’ Claim of Unjust Enrichment under a quasi-contractual theory (Count 8).
3
Case 1:17-cv-04327-LLS-RWL Document 168 Filed 07/14/20 Page 4of5

to and did induce the Developers to resign from Plaintiff Companies and leave Dardashtian, and to
join Gitman in his competing company, CR Inc. See Spring v. City of Monroe, 57 NYS 3d 799 (NY
App.Div 2017).

Count 20: Declaratory Judgment (Redemption of Gitman’s Membership Interests). Article 11.5 of
the CSV Operating Agreement permits CSV to redeem a member’s interests under ten enumerated
circumstances, including willful or serious misconduct; breach of duties, and attempt to partition
CSV’s property. Discovery in this matter, including discovery submitted to this Court in support of
the Order to Show Cause that was granted, Time Doctor Screenshots of Gitman’s own text
messages to the Developers, and Gitman’s own admissions in his sworn deposition testimony, all
support the Redemption by CSV of all of Gitman’s right, title and interest in Plaintiff Companies
under several subparts of Article 11.5 of the CSV Operating Agreement.

Count 21: Equitable Buyout. Since the Court restored the status quo, the Plaintiff Companies have
not suffered frustration of purpose, and have continued to grow under Dardashtian’s leadership,
rendering dissolution/liquidation a harsh remedy that is contrary to well-settled law. Dardashtian
should be permitted to buy-out Gitman’s interests for value taking into consideration the
circumstances of this Action in the event that the Court does not grant CSV the right to redeem
Gitman’s right, title and interest in Plaintiff Companies pursuant to Count 20 above.

Summary of Defendants’ Counterclaims.

Gitman asserts a Counterclaim, individually and also derivatively, purportedly on behalf of the
Plaintiff Companies, alleging in substance that Dardashtian engaged in misappropriation by
collecting disproportionate distributions from the Plaintiff Companies, and by taking customers
away from ChannelReply. Gitman seeks Declaratory Judgment finding Gitman to be free to own
and/or work for any entity which directly competes with CSV/ChannelReply (Seventh
Counterclaim); an Accounting (Eighth Counterclaim); and Declaratory Judgment that
ChannelReply is not wholly owned by CSV 100%, but rather owned by CSV (50%), Gitman
(42.5%) and the Developers (5%) (Ninth Counterclaim).° Gitman seeks money damages as a result
of Dardashtian’s alleged failure to prepare “the necessary paper work setting forth Gitman’s, CSV’s
and the Developers’ respective ownership interests in what Gitman characterizes as a “Joint
venture”, namely his self-created entity, Defendant CR, Inc. which this Court directed Gitman to
dissolve (and “evaporate”) as part of the relief this Court granted in Plaintiffs’ Order to Show
Cause.

Summary Judgment is warranted with respect to Gitman’s tort and contract based claims. Gitman
confirmed by way of his discovery responses that despite Gitman’s allegations, he is “not in
possession” of any records to demonstrate (1) that Dardashtian took any customers away from
ChannelReply (2) that Dardashtian took disproportionate distributions; (3) that Dardashtian engaged
in any theft; and/or (4) that Dardashtian engaged in misappropriation’.

 

6 Gitman’s assertions to reduce CSV’s ownership should require the dismissal of Gitman’s derivative causes of action,
as Gitman’s derivative claims do not fairly and adequately represent the interests of the Plaintiff Companies’ or its
members.

7 Gitman’s request for an Accounting (Eighth Counterclaim) should likewise be dismissed as an accounting is expressly
prohibited by CSV’s Operating Agreement. An equitable accounting claim also cannot coexist with a breach of contract
claim covering the same subject matter. See e.g. Physicians Mut. Ins. Co., 2009 U.S. Dist. LEXIS 32616.

4
Case 1:17-cv-04327-LLS-RWL Document 168 Filed 07/14/20 Page 5of5

Gitman’s Unjust Enrichment Claim seeking a Constructive Trust also fails, as the remedy Gitman
seeks is to benefit himself and the Developers, and not the Plaintiff Companies. "The claimant to a
constructive trust must establish the facts giving rise to the trust by clear and convincing evidence."
S.E.C. v. Credit Bancorp, Ltd., 138 F. Supp. 2d 512, 532-33 (S.D.N.Y. 2001) While Gitman
contends that a trust should be imposed on all income derived from ChannelReply, such income is
maintained in the Plaintiff Companies’ sole bank account, which benefits both Dardashtian and
Gitman equally subject to the claims in this Action. Gitman’s contentions, even if true, would not
permit a constructive trust as legal title would go to Gitman and the Developers, who are not owners
of such funds, thus failing to meet the predicate for such relief®,

Gitman’s Ninth Counterclaim for Declaratory Judgment, seeks a declaration that ChannelReply
(whose income and expenses are declared on CSV’s federal income tax return and for which
Gitman receives a Form k-1) is not wholly owned by CSV 100%, but is rather only partially owned
by CSV (50%), Gitman in his individual capacity (42.5%) and the Developers (5%). Gitman has not
come forward with any evidence which proves or tends to prove that CSV does not own
ChannelReply 100% and all evidence including the income tax returns of both CSV, Gitman and
Dardashtian all reflect the contrary. This is another baseless assertion by Gitman.

For the foregoing reasons, Plaintiffs respectfully seek a pre-motion conference to address the prior
Scheduling Order of Judge Lehrburger which currently requires dispositive motions to be filed by
July 30, 2020”, and to set a briefing schedule if the Court permits Plaintiffs to file their Motion for
Summary Judgment.

Thank you for Your Honor’s consideration of this request.

 

Cc: All Counsel of Record (via ECF)

 

8 The Developers have not appeared in this action, however, the Developers have returned to work for Plaintiff
CSV/ChannelReply since the Court’s preliminary removal of Gitman as co-manager of the Plaintiff Companies.

° On July 10, 2020, Defendants filed a motion pursuant to Fed.R. Civ. P 72 with a return date of July 31, 2020 (a day
after the deadline for dispositive motions to be filed) (“Defendants’ Motion”). Defendants’ Motion seeks relief that
could likewise extend discovery and would necessitate the need for a briefing schedule if leave is granted.

5
